Title: To George Washington from Colonel Thomas Bullitt, 2 July 1776
From: Bullitt, Thomas
To: Washington, George



Sir
Charlestown July 2d 1776

My having Early in Life ingaged in the Last war under you, and the present one we are Ingaged in, appearing to be an affair that will not be Verry Shortly Settled Induces me to Solicit your Notice and patronage, in obtaining a promotion of rank in Some measure adequate to my Long Service and rank Last war, in this I Flatter myself with your Notice to Congress, as otherwise I may pass altogether unnoticed amongst the many promotions taking place, and my principles having Left a Vacancy by his promotion, hope this application will not be out of time. I am with the Utmost respect Your obedt Humble Servt

Thos Bullitt

